Case: 22-10446      Document: 00516544025         Page: 1    Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-10446
                                Summary Calendar                             FILED
                                                                     November 14, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Judith Sandra Flores,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-415-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Judith Sandra Flores has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Flores has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10446     Document: 00516544025           Page: 2   Date Filed: 11/14/2022




                                    No. 22-10446


   developed to allow us to make a fair evaluation of Flores’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Flores’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2